AFFIRM; and Opinion Filed January 6, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01125-CR

                           BILLY RAY PERKINS JR., Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-00206-T

                            MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                   Opinion by Justice Lewis
       Billy Ray Perkins Jr. was convicted, following the adjudication of his guilt, of theft of

property valued at $20,000 or more but less than $100,000. The trial court assessed punishment

at five years’ imprisonment. We adopted a finding that appellant does not desire to pursue the

appeal and ordered the appeal submitted without briefs. See TEX. R. APP. P. 38.8(b)(4). Absent

briefs, no issues are before us.   Finding no fundamental error, we affirm the trial court’s

judgment.



                                                  /David Lewis/
                                                  DAVID LEWIS
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47


131125F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BILLY RAY PERKINS JR., Appellant                   On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01125-CR         V.                      Trial Court Cause No. F10-00206-T.
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                   participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 6th day of January, 2014.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –2–